Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Chanel E. Taylor appeals the district court’s order affirming the bankruptcy court’s orders granting summary judgment in favor of the Appellee on Taylor’s complaint challenging the dischargeability of the underlying debt. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Taylor v. Omeechevarria, No. 1:12-cv-00584-TSE-TRJ (E.D.Va. filed June 10, 2013; entered Jan. 11, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.